Name: Commission Regulation (EC) NoÃ 14/2005 of 5 January 2005 amending for the 42nd time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: Asia and Oceania;  politics and public safety;  civil law;  criminal law
 Date Published: nan

 7.1.2005 EN Official Journal of the European Union L 5/10 COMMISSION REGULATION (EC) No 14/2005 of 5 January 2005 amending for the 42nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freezing of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 22 and 23 December 2004, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 January 2005. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 2145/2004 (OJ L 370, 17.12.2004, p. 6). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entry shall be removed from the heading Natural persons: Shadi Mohamed Mustafa Abdalla (alias (a) Emad Abdelhadie, born 27.9.1976 in Alhamza; (b) Shadi Mohammed Mustafa Abdalla, born 27.9.1976 in Irbid; (c) Shadi Abdallha, born 27.9.1976 in Irbid, Jordan; (d) Shadi Abdallah, born 27.9.1976 in Irbid; (e) Emad Abdekhadie, born 27.9.1976 in Athamse; (f) Zidan Emad Abdelhadie, born 27.9.1976 in Alhamza; (g) (Used in Belgium) Shadi Mohammed Mostafa Hasan, born 27.9.1976 in Beje, Iraq; (h) Zidan; (i) Zaidan; (j) Al Hut (English: the shark); (k) Emad Al Sitawi). Address: rue de Pavie 42, 1000 Brussels, Belgium. Date of birth: 27.9.1976. Place of birth: Irbid, Jordan. Nationality: Jordanian of Palestinian origin. Passport No: (a) Jordanian passport No D 862 663, issued in Irgid, Jordan, on 10.8. 1993; (b) Jordanian passport No H 641 183, issued in Irgid, Jordan, on 17.4.2002; (c) German International travel document No 0770479, issued in Dortmund, Germany on 16.2.1998. Other information: (a) Name of father: Mohamed Abdalla; (b) Name of mother: Jawaher Abdalla, nÃ ©e Almadaneie; (c) Convicted and imprisoned in Germany. (2) The following entries shall be added under the heading Natural persons: (a) Saad Rashed Mohammad Al-Faqih (alias (a) Abu Uthman Sad Al-Faqih, (b) Saad Al-Faqih, (c) Saad Alfagih, (d) Sad Al-Faqi, (e) Saad Al-Faqih, (f) Saad Al Faqih, (g) Saad Al-Fagih, (h) Saad Al-Fakih). Title: Doctor. Address: London, United Kingdom. Date of birth: 1.2.1957. Place of birth: Zubair, Iraq. Nationality: Saudi Arabian. (b) Adel Abdul Jalil Batterjee (alias (a) Adil Al-Battarjee, (b) Adel Batterjee, (c) Adil Abd al Jalil Batarji). Address: 2 Helmi Kutbi Street, Jeddah, Saudi Arabia. Date of birth: 1.7.1946. Place of birth: Jeddah, Saudi Arabia. Nationality: Saudi Arabian. (c) Khadafi Abubakar Janjalani (alias (a) Khadafy Janjalani, (b) Khaddafy Abubakar Janjalani, (c) Abu Muktar). Date of birth: 3.3.1975. Place of birth: Isabela, Basilan, the Philippines. Nationality: Philippine.